      Case 7:19-cr-00522 Document 56 Filed on 05/06/19 in TXSD Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
VS.                                                 §      7:19-CR-0522-2
                                                    §
ARTURO C. CUELLAR, JR.                              §

                         OPPOSED MOTION TO RECUSE
               UNITED STATES DISTRICT JUDGE MICAELA ALVAREZ

TO THE HONORABLE JUDGE:

       COMES NOW, Arturo C. Cuellar, Jr., by and through his attorney of record, Carlos

A. Garcia and files this Motion respectfully requesting this Court recuse herself from all

proceedings in this case under 28 United States Code §455(a) and the Fifth Amendment to the

United States Constitution and its Due Process Clause.1

       Procedural History

       The government in this case began to arrest citizens accused of alleged wrongdoing on

March 21, 2019 when Leonel Lopez Jr. waived his right to indictment and pled guilty to a

Criminal Information before Chief Judge of the United States District Court, Ricardo Hinojosa.2

The same day Mr. Lopez was released on an unsecured bond. On March 26, 2019 an Indictment

was filed charging Richard Quintanilla with allegations of wire fraud, bribery and money

laundering before United States District Judge Micaela Alvarez.3 On April 5, 2019 a Criminal

Complaint was filed alleging criminal acts against John F. Cuellar, Daniel Garcia and Arturo C.

Cuellar, Jr.4 Arturo C. Cuellar, Jr. was released on an unsecured bond on April 8, 2019. Doc. 25.

The following day, or April 9, 2019, a Superseding Indictment was filed accusing Quintanilla,

1
  U.S. CONST. Amend. V; Hereinafter, 28 U.S.C. §455(a).
2
  See Attachment 1 – LOPEZ CRIMINAL DOCKET SHEET.
3
  See Attachment 2 – QUINTANILLA CRIMINAL DOCKET SHEET.
4
  See Attachment 3 – CUELLAR CRIMINAL COMPLAINT.
      Case 7:19-cr-00522 Document 56 Filed on 05/06/19 in TXSD Page 2 of 7



Garcia, J. Cuellar and Arturo C. Cuellar, Jr. with various crimes. Doc. 30. Arturo C. Cuellar, Jr.

was arraigned on April 18, 2019 where he entered his plea of Not Guilty.

       Facts – The Basis of Motion to Recuse

       On or about January 29, 2015 United States District Judge Micaela Alvarez (not in her

professional capacity) was involved in a “violent collision” with J-III Trucking Company

(hereinafter J-III).5 Arturo C. Cuellar, Jr. incorporated and had been one hundred percent owner

of J-III since 1996.6 Judge Micaela Alvarez was transported via ambulance to a local hospital

for injuries sustained in the accident. On March 16, 2015 a demand was made on behalf of

Judge Micaela Alvarez against the insurance carrier hired and paid for by Arturo C. Cuellar, Jr.

The demand sought the policy limits or $500,000.00 whichever was greater.7 At the time of the

accident, the policy limit for the J-III was $1,000,000.00.8 In the demand, allegations were made

that an employee of J-III was attempting to pressure Pharr Police Department to change its

official record of the accident.9 On April 8, 2015 a lawsuit seeking damages for personal injuries

was filed in County Court at Law Number 5 in case number CL-15-1052-E. The sole plaintiff at

filing was Judge Micaela Alvarez and the sole defendant was J-III Trucking Company. Arturo

C. Cuellar, Jr. was served with the lawsuit filed on behalf of Judge Micaela Alvarez on April 13,

2015.10 Judge Micaela Alvarez was presented and deposed under oath on January 15, 2016. The

parties to the suit were ordered to mediation before February 5, 2016. On March 3, 2016 a letter

was filed announcing a settlement in the case between the parties. Finally, Judge Micaela

Alvarez signed a full and final release on March 21, 2016 settling the case for $60,000.00.11


5
  See Attachment 4 – STOWERS DEMAND.
6
  See Attachment 5 – INCORPORATION DOCUMENTS.
7
  See Id.
8
  See Attachment 6 – AFFIDAVIT OF ARTURO C. CUELLAR, JR.
9
  See Attachment 4 – STOWERS DEMAND.
10
   See Attachment 7 – CERTIFICATE OF SERVICE.
11
   See Attachment 8 – FULL AND FINAL RELEASE.
         Case 7:19-cr-00522 Document 56 Filed on 05/06/19 in TXSD Page 3 of 7




           The Law Applicable Here

           This challenge is brought under 28 U.S.C. §455(a) and the Fifth Amendment to the

United States Constitution and its Due Process Clause. Section 455(a) states in relevant part:

“Any justice, judge, or magistrate of the United States shall disqualify himself in any proceeding

in which his impartiality might reasonably be questioned.”12 The 5th Circuit has observed that

the “goal of the disqualification statute is to promote public confidence in the judicial system by

avoiding even the appearance of partiality.” Health Services Acquisition Corp. v. Liljeberg, 796

F.2d 796, 800 (5th Cir.1986). Section 455(a) provides for an objective test of the facts so that

“disqualification should follow if the reasonable man, were he to know all the circumstances,

would harbor doubts about the judge’s impartiality.” Potashnick v. Port City Construction Co.,

609 F.2d 1101, 1111 (5th Cir.), cert. denied, 449 U.S. 820 (1980). Our Circuit has guided us in

proceeding under Section 455 for over four decades. United States v. Brown, 539 F.2d 467 (5th

Cir.1976).

           “A fair trial in a fair tribunal is a basic requirement of due process. Fairness of

           course requires an absence of actual bias in the trial of cases. But our system of

           law has always endeavored to prevent even the probability of unfairness . . . .

           Circumstances and relationships must be considered.          This Court has said,

           however, that ‘Every procedure which would offer a possible temptation to the

           average man as a judge . . . not to hold the balance nice, clear, and true between

           the State and the accused, denies the latter due process of law.’ Tumey v. Ohio,

           273 U.S. 510, 532 (1927). To perform its function in the best way ‘justice must

           satisfy the appearance of justice.’ Offutt v. United States, 348 U.S. 11 (1954).” Id
12
     28 U.S.C. §455.
         Case 7:19-cr-00522 Document 56 Filed on 05/06/19 in TXSD Page 4 of 7



           citing In re Murchison, 349 U.S. 133 (1955). Emphasis added.

           In Rapp v. Van Dusen, the Court urged:

           “For the proper administration of justice requires of a judge not only actual

           impartiality, but also the appearance of a detached impartiality.” Rapp v. Van

           Dusen, 350 F.2d 806, 812 (3rd Cir. 1965).

           Each case is fact sensitive and should be decided on its own. United States v. Jordan, 49

F.3d 152, 157 (5th Cir. 1995). The relevant inquiry is how things would appear to the average

person on the street. A.J. by L.B. v. Kierst, 56 F.3d 849, 861(8th Cir. 1995). In this case, an

average person would know that Judge Micaela Alvarez served Arturo C. Cuellar, Jr. with a

lawsuit naming his company as a defendant on April 13, 2015. In this case, an average person

would know that a demand for $1,000,000.00 was made from Arturo C. Cuellar, Jr.’s insurance

carrier. In this case, an average person would know that Judge Micaela Alvarez received but a

fraction of the amount sought in litigation against Arturo C. Cuellar, Jr. or $60,000.00.

           The Court herself can recuse on its own motion and without explanation. See Levitt v.

University of Texas, 847 F.2d 221 (5th Cir. 1988). In fact, this Court arguably may have done

just that in Gregorio Trevino, Jr. v. Hidalgo County, Texas, et al.13 Arturo C. Cuellar, Jr. was a

defendant in that case in his former capacity as County Commissioner. Early on in that case

(March 1, 2016), this Court transferred that case by consent to the Honorable Judge Randy Crane

(Doc. 10) who later recused himself. Doc. 66. At the time of the transfer from this Court, the

lawsuit the subject of this Motion for Recusal had been on file in Hidalgo County Court Number

5 for nearly a year. Surely, if the stain of partiality was present on March 1, 2016 it wasn’t

washed away by the fraction of desired settlement gained after a release was signed on March

21, 2016.
13
     Gregorio Trevino, Jr. v. Hidalgo County, Texas, et al, Civil Action No. 7:15-CV-00435, Doc. 10.
         Case 7:19-cr-00522 Document 56 Filed on 05/06/19 in TXSD Page 5 of 7



           Finally, the Court is asked to consider the Code of Conduct for United States Judges.14

Specifically, Canon 2 charges that a “Judge should avoid impropriety and the appearance of

impropriety in all activities.” The Commentary to Canon 2 tracks the tenor and tone of the

recusal statute itself:

           “An appearance of impropriety occurs when reasonable minds, with knowledge of

           all the relevant circumstances disclosed by a reasonable inquiry, would conclude

           that the judge’s honesty, integrity, impartiality, temperament, or fitness to serve as

           a judge is impaired.” Commentary Canon 2A, CODE OF CONDUCT UNITED STATES

           JUDGES.

Canon 3(C)(1)(a) describes where a Judge should be disqualified:

           “A judge shall disqualify himself or herself in a proceeding in which the judge’s

           impartiality might reasonably be questioned, including but not limited to instances in

           which:

           (a) the judge has a personal bias or prejudice concerning a party, or personal knowledge

           of disputed evidentiary facts concerning the proceeding…” Canon 3(C)(1)(a), CODE         OF

           CONDUCT UNITED STATES JUDGES.



           In this case, the Court has a conflict of interest or at a minimum the appearance of

partiality. Eventually, this case will head to a Jury where a Court will be called to make rulings

of law. Based on the circumstances of these facts and the law as applied to them, there is no

other alternative but for this Court to recuse itself and allow for the normal course of

reassignment of the cause at the bar in its entirety.


14
     https://www.uscourts.gov/judges-judgeships/code-conduct-united-states-judges
      Case 7:19-cr-00522 Document 56 Filed on 05/06/19 in TXSD Page 6 of 7



        WHEREFORE, Arturo C. Cuellar, Jr. asks this Court grant his Opposed Motion to

Recuse and all other relief he is entitled.


                                              Respectfully Submitted,


                                               /s/ Carlos A. Garcia
                                              Carlos A. García
                                              State Bar No. 24048934
                                              Southern District of Texas Bar No.: 589236
                                              1305 East Griffin Parkway
                                              Mission, Texas 78572
                                              Tel. (956) 584-1448
                                              Fax: (956) 584-7402



                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above foregoing Opposed Motion to Recuse United
States District Judge Micaela Alvarez has been sent to Assistant U.S. Attorney, on May 6, 2019.




                                              /s/ Carlos A. García_________
                                               Carlos A. García
      Case 7:19-cr-00522 Document 56 Filed on 05/06/19 in TXSD Page 7 of 7



                            CERTIFICATE OF CONSULTATION

        I hereby certify that I conferred with Assistant United States Attorney Peter Nothstein,
assigned to the prosecution of this case, on May 3, 2019 I explained the contents of this Motion
and he is opposed. Additionally, I conferred with Counsel for the co-defendants in this case and
they are unopposed.


                                              /s/Carlos A. García
                                              Carlos A. García




                              CERTIFICATE OF GOOD FAITH


        I hereby certify that this Motion is filed in good faith and after consultation with my
client, Arturo C. Cuellar, Jr.



                                              /s/Carlos A. García
                                              Carlos A. García
